In the Missouri Court of Appeals
              Eastern District
MAY 20, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED96209   PORTFOLIO RECOVERY ASSOC, RES V DANNY NEAL,
     APP

2.   ED99231 STATE OF MISSOURI, RES V ERIC MCCARTY, APP

3.   ED100188 EMILY BOLDEN, APP V STATE OF MISSOURI, RES

4.   ED100343 R. SUTBERRY, RES V TRANS WORLD AIR, APP & SIF, APP

5.   ED100363 BRENT TAYLOR, RES V. WILSHIRE CREDIT ET AL, APP

6.   ED100605 JOHNELL MURRAY, APP V STATE OF MISSOURI, RES

7.   ED100649 DENNIS JONES, APP V STATE OF MISSOURI, RES